Citation Nr: 0920075	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina dated in January 2006 and September 2006.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing 
loss being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have macular degeneration that is 
related to his military service.


CONCLUSION OF LAW

The Veteran does not have macular degeneration that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the Veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO issued a letter to the Veteran in March 2006 and 
advised him of the evidence necessary to establish service 
connection.  In the notice letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
Veteran submit evidence in his possession in support of his 
claim.  

Thus, the Board finds that the content of the notice provided 
in the March 2006 letters satisfy each of the elements 
specified by the Court in Pelegrini and Dingess.

The Board notes that in December 2005, the RO made an 
administrative determination that the Veteran's service 
treatment records (STRs) were not available from the National 
Personnel Records Center (NPRC). The RO also made an 
administrative decision in August 2006 and determined that 
the Veteran's STRs and Surgeon General's Office (SGO) 
extracts were not available from the NPRC.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the STRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  VA is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  The Court has also 
held that VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).   Despite 
numerous attempts by the RO, additional evidence regarding 
the Veteran's complete military record was not located.  The 
only evidence received consisted of a Morning Report dated in 
April 1946.  The record indicates that the Veteran was 
transferred to Oahu Army Personnel Center and did not support 
his assertions that he has macular degeneration associated 
with service. In the December 2005 formal finding, the RO 
noted that the NPRC reported that the Veteran's STRs had been 
destroyed in a fire at the NPRC in 1973.  The RO also noted 
that a search of SGO extracts failed to identify the Veteran.  
In the August 2006 formal finding, the RO noted that the NPRC 
reported that a search of Morning Reports and Sick Reports 
failed to locate any entries pertaining to the Veteran.  The 
RO's actions constitute a "reasonably exhaustive search" of 
all available options.   See Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The RO has satisfied the duty to assist the 
Veteran through its actions.  See also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  The Board notes that the duty to assist is not 
always a one-way street.  If the Veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

As noted, the Board further finds that the duty to assist 
requirements of VCAA have been satisfied in this case.  
Specifically, the Board finds that all obtainable evidence 
identified by the Veteran relative to the issue on appeal has 
been obtained and associated with the claims folder.  In 
particular, the Board notes that the Veteran's private and VA 
treatment records have been associated with the claims file.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for macular 
degeneration, as discussed in more detail below, the record 
is absent for competent medical evidence that this disability 
is the result of a disease or injury incurred in or 
aggravated by active military service.  The Board cognizant 
that there are instances in which lay testimony can serve to 
establish an association between service and the claimed 
disability or death for the purpose of satisfying the 
criteria of McLendon.  For example, a lay person may be 
competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the Veteran's macular degeneration to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

Furthermore, as will be discussed in greater detail below, 
the claims file contains numerous clinical records 
specifically attributed the Veteran's macular degeneration to 
the natural aging process.  Under these circumstances, in 
which there is already competent medical evidence addressing 
the etiology of the claimed disability, the Board finds that 
a VA examination or medical opinion is not necessary to 
decide the claim.  38 U.S.C.A. § 3.159. 

In short, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Factual Background 

The Veteran averred that he was a witness to a forty-six foot 
long target tow boat explosion in service in November or 
December 1945 which he believes damaged his eyes.
 
Associated with the claims file are VA outpatient treatment 
reports dated from June 2004 to October 2007.  The records 
indicate that the Veteran was initially seen in June 2004 for 
right eye macular degeneration.  In March 2006 the Veteran 
reported that he was about to go blind from macular 
degeneration which was worse in his right eye.  In August 
2006 the Veteran was reported to be legally blind secondary 
to advanced age-related macular degeneration (ARMD).  Records 
dated in June 2007 also indicate that the Veteran was legally 
blind from macular degeneration.  

Also associated with the claims file are medical statements 
dated in August 2006 and October 2007.  In the August 2006 
statement a VA physician indicated that the Veteran suffered 
from macular degeneration and blindness.  In the October 2007 
statement a private physician, M. Slusher, M.D., indicated 
that the Veteran's diagnosis was non-exudative age-related 
macular degeneration.  

The Veteran and his spouse testified at a Travel Board 
hearing in March 2009.  The Veteran indicated that he and two 
other servicemen went out on a boat that was in dry dock in 
order to disconnect the batteries.  He said he ended up 
staying on his boat but the boat in dry dock exploded and 
caused the other two servicemen to sustain third-degree 
burns.  The Veteran testified that he went into service in 
good shape and that his vision gradually got worse since he 
left service.  He said he had to get glasses right after 
service.  The Veteran's spouse testified that the Veteran had 
to get glasses when he got out of service.  She said she 
believed that the explosion her husband witnessed in service 
did some damage.  The Veteran reported that he had some 
double vision following the explosion.  

III.  Legal Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the Veteran's STRs are not available for 
review.  Where service medical records are absent or missing, 
there is a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for macular 
degeneration.  While the Board acknowledges the Veteran's 
current diagnosis of macular degeneration, there is simply no 
credible evidence of record that establishes that this 
disability is related to service.  Even assuming that the 
events in service occurred as described by the Veteran, the 
medical evidence following the Veteran's discharge from 
service does not establish a diagnosis of macular 
degeneration until 2004.  The Board acknowledges the 
Veteran's claim that he was prescribed glasses following his 
discharge from service.  However, there is no evidence to 
indicate that the Veteran's eye problems at that time were 
attributable to the alleged in-service injuries, or that the 
need for glasses at that time was related to the currently 
diagnosed macular degeneration.  In fact, many of the VA 
outpatient treatment entries indicate that the Veteran's 
current macular degeneration is age-related.  Additionally, 
Dr. Slusher indicated that the Veteran's macular degeneration 
is age-related.  The Veteran has not submitted any medical 
evidence including an opinion linking the Veteran's macular 
degeneration to his period of service.  

In short, there is no competent evidence of macular 
degeneration during service, and no competent evidence 
linking any current macular degeneration to service.  In 
fact, the competent medical evidence of record strongly 
suggests that the claimed disability is the result of the 
natural aging process.

The Board has considered the Veteran's report that he 
obtained glasses shortly after his discharge from service and 
that his vision gradually deteriorated since that time.  
However, even where a Veteran asserts continuity of 
symptomatology since service, medical evidence is ultimately 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition, 
particularly, whereas here, there is competent medical 
evidence of record attributing the disability to a cause 
unrelated to injuries sustained in service.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2008).


ORDER

Entitlement to service connection for macular degeneration is 
denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for hearing loss.  A review of the claims file reveals that a 
remand is necessary in order to properly adjudicate the 
Veteran's claim.  

The veteran's DD214 indicates that his military occupation 
specialty (MOS) was a small boat operator. 

The Veteran claims that he was a witness to a forty-six foot 
long target tow boat explosion in service in November or 
December 1945 which he believes damaged his hearing.  He also 
indicated that he was exposed to engine noise from "J" 
boats and the noise from machine guns and explosions as Navy 
aircraft engaged the targets that he towed as a small boat 
operator.  

VA outpatient treatment reports dated in June 2004 indicate 
that the Veteran was diagnosed with mild to profound 
sensorineural hearing loss in his left ear and moderate to 
profound hearing loss in his right ear.  

Following his March 2009 Travel Board hearing, the Veteran 
submitted a statement dated in March 2009 in which he 
indicated that he sough treatment for his hearing loss at the 
VA Medical Center (VAMC) in Salisbury, North Carolina in 
January or February 1947.  No VA records dated prior to June 
2004 were associated with the claims file.   

The Veteran also submitted an uninterpreted audiogram dated 
in March 2009 from Piedmont Ear, Nose and Throat Associates.  
Also associated with the audiogram is statement from a 
medical doctor (whose name is illegible) who indicated that 
it was as likely as not that the Veteran's hearing loss was 
related to his military service.  The physician indicated 
that the Veteran had hearing loss since an explosion on a 
boat in Hawaii during the Veteran's active duty service.  The 
Veteran was diagnosed with severe to profound nerve hearing 
loss in both ears.  The physician indicated that a dictated 
letter would follow.  However, no letter was associated with 
the claims file and the physician failed to provide a 
rationale for the opinion.  Consequently, a VA examination is 
necessary in order to ascertain whether there is an 
etiological relationship between the Veteran's currently 
diagnosed sensorineural hearing loss and his military 
service.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain any outstanding VA and 
private treatment records identified 
by the Veteran which have not 
already been associated with the 
claims file.  Any necessary releases 
should be obtained from the Veteran.  
Specifically, seek all outpatient 
treatment reports from the Salisbury 
VAMC dated in January and/or 
February 1947 and any treatment 
reports dated after October 2007.  
Also, obtain any medical statements 
prepared by Piedmont Ear, Nose, and 
Throat Associates.  If unsuccessful 
in obtaining any medical records, 
inform the Veteran and his 
representative of this and ask them 
to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously.  The 
Veteran should be specifically asked 
to submit any pertinent information 
or evidence that he may have in his 
possession.

2.  Arrange for the Veteran to 
undergo a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Audiological testing should be 
conducted, including speech 
discrimination.  The examiner should 
provide an opinion as to the medical 
probability that any impairment of 
hearing acuity is traceable to the 
Veteran's period of military 
service.  The examiner should 
consider the Veteran's report of 
exposure to the boat explosion in 
service, engine noise from "J" 
boats, machine guns and other 
explosions.  A complete rationale 
for any opinion expressed must be 
provided.

Ensure that the examination report 
complies with this remand and the 
questions presented in the AMC's 
examination request.  If the report 
is insufficient, it should be 
returned to the examiner for 
necessary corrective action, as 
appropriate.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


